VAUGHN, Judge.
Plaintiff’s motion for a directed verdict on the counterclaim was properly denied. The case was one for the jury. Careful consideration of the charge, however, leads us to the conclusion that, although the judge fully recapitulated the evidence and properly declared the law in general terms, there was an insufficient application of the law to the facts of the case then being tried. Additionally, upon retrial, since the application of the family purpose doctrine has been admitted, the judge should make it clear that any negligence of defendant Monty Rackley bars recovery by Jo Ann Rackley.
New trial.
Judge Morris concurs.
Judge Campbell dissents.